 



Exhibit 10.2
CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
Zimmer, Inc.
I. Preamble
     Zimmer, Inc. and Zimmer Holding, Inc (collectively Zimmer) hereby enter
into this CIA with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance by its
officers, directors, employees, contractors, and agents with the statutes,
regulations, and written directives of Medicare, Medicaid, and all other Federal
health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) (Federal health
care program requirements). Contemporaneously with this CIA, Zimmer is entering
into a Settlement Agreement and Deferred Prosecution Agreement (DPA) with the
United States. This CIA shall apply only to U.S. operations of Zimmer that are
subject to U.S. Federal health care program requirements.
     Zimmer represented to the OIG that, prior to the effective date of this
CIA, Zimmer established a voluntary compliance program, which includes a
corporate compliance officer, a corporate compliance committee, a Code of
Business Conduct for all employees, written policies and procedures, educational
and training initiatives, review and disciplinary procedures, a confidential
disclosure program, an ineligible persons screening program, internal audit and
review procedures, an annual needs assessment, a process to pre-approve
consultant services, an arrangements database, and a fair market value analysis
by an independent expert in valuation. Zimmer agrees to continue the operation
of its compliance program in accordance with the terms set forth below for the
term of this CIA.
II. Term and Scope of the CIA
     A. The period of the compliance obligations assumed by Zimmer under this
CIA shall be 5 years from the effective date of this CIA, unless otherwise
specified. The effective date shall be the date on which the final signatory of
this CIA executes this CIA (Effective Date). Each one-year period, beginning
with the one-year period following the Effective Date, shall be referred to as
the “Reporting Period.”

 



--------------------------------------------------------------------------------



 



     B. Sections VII, VIII, IX, X, and XI shall expire no later than 120 days
after OIG’s receipt of: (1) Zimmer’s final annual report; or (2) any additional
materials submitted by Zimmer pursuant to OIG’s request, whichever is later.
     C. The scope of this CIA shall be governed by the following definitions:

  1.   “Arrangements” shall mean every arrangement or transaction entered into
by Zimmer that (a) involves, directly or indirectly, the offer, payment,
solicitation, or receipt of anything of value; and (b) is between Zimmer and any
actual or potential source of health care business or referrals of health care
business to Zimmer or any actual or potential recipient of health care business
or referrals from Zimmer. The term “source” shall include any physician,
contractor, vendor, or agent; and the term “health care business or referrals”
shall be read to include referring, recommending, or arranging for, ordering,
leasing or purchasing of any good, facility, item, or service for which payment
may be made in whole or in part by a Federal health care program.

a. “Contractual Arrangements” shall mean every Arrangement that is contractual
in nature and shall include all Arrangements related to the provision of
services to Zimmer, including but not limited to, training, education,
consulting, research, clinical studies, focus groups, physician advisory boards
as well as intellectual property, grants, and charitable contributions.
b. “Non-Contractual Arrangements” shall mean all Arrangements that are not
Contractual Arrangements.

  2.   “Covered Persons” includes:

a. all officers, directors and employees of Zimmer, including but not limited
to, Zimmer’s CEO and President and all members of Zimmer’s respective management
inclusive of senior vice presidents, vice presidents, directors, and managers;
b. all contractors, subcontractors, agents, and other persons who, on behalf of
Zimmer, perform functions related to the sale or marketing
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

2



--------------------------------------------------------------------------------



 



of items or services reimbursable by Federal health care programs; and
c. all individuals that sell or market on behalf of Zimmer items or services for
which reimbursement may be made by the Federal health care programs.
Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.
3. “Arrangements Covered Persons” includes Covered Persons involved in the
development, approval, management, implementation, use, or review of any of
Zimmer’s Arrangements.
III. Corporate Integrity Obligations
     Zimmer shall implement or maintain a compliance program that includes the
following elements during the term of the CIA:
     A. Compliance Officer and Committee.
          1. Compliance Officer. Zimmer represented to the OIG that, prior to
the Effective Date of this CIA, Zimmer appointed a Compliance Officer who is
responsible for developing and implementing policies, procedures, and practices
designed to ensure compliance with Federal health care program requirements.
Zimmer shall maintain a Compliance Officer for the term of the CIA and the
Compliance Officer shall be responsible for developing and implementing
policies, procedures, and practices designed to ensure compliance with the
requirements set forth in this CIA. The Zimmer Compliance Officer shall be a
member of senior management, shall make periodic (at least quarterly) reports
regarding compliance matters directly to Zimmer’s Board of Directors and shall
be authorized to report on compliance matters to Zimmer’s Board of Directors at
any time. The Compliance Officer shall not be or be subordinate to Zimmer’s
General Counsel or Chief Financial Officer. The Compliance Officer shall be
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

3



--------------------------------------------------------------------------------



 



responsible for monitoring the day-to-day compliance activities engaged in by
Zimmer as well as for any reporting obligations imposed upon Zimmer under this
CIA.
          Zimmer shall report to OIG, in writing, any changes in the identity or
position description of the Compliance Officer, or any actions or changes that
would affect the Compliance Officer’s ability to perform the duties necessary to
meet the obligations in this CIA, within 15 days after such a change.
          2. Compliance Committee. Within 90 days after the Effective Date,
Zimmer shall appoint a Compliance Committee. The Compliance Committee shall, at
a minimum, include the Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as finance, human resources, legal, sales, and
operations). The Compliance Officer shall chair the Compliance Committee and the
Compliance Committee shall support the Compliance Officer in fulfilling his or
her responsibilities (e.g., assist in the analysis of Zimmer’s risk areas and
oversee monitoring of internal and external audits and investigations).
     Zimmer shall report to OIG, in writing, any changes in the composition of
the Compliance Committee, or any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
     B. Written Standards.
          1. Code of Conduct. Zimmer represented to the OIG that, prior to the
Effective Date of this CIA, Zimmer developed a Code of Business Conduct (“the
Code of Conduct”). Zimmer shall make the promotion of, and adherence to, the
Code of Business Conduct (“Code of Conduct”) an element in evaluating the
performance of all employees. To the extent not already addressed in the Code of
Conduct, within 90 days of the Effective Date, the Code of Conduct shall be
revised to include, at a minimum, the following elements:
a. Zimmer’s commitment to full compliance with all federal, state and
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

4



--------------------------------------------------------------------------------



 



local laws and regulations (which includes Federal health care program
requirements);
b. Zimmer’s requirement that all Covered Persons shall be expected to comply
with all Federal health care program requirements and with Zimmer’s own Policies
and Procedures as implemented pursuant to this Section III.B (including the
requirements of this CIA);
c. the requirement that all Covered Persons shall be expected to report to their
Compliance Officer, or other appropriate individuals designated by Zimmer,
suspected violations of any Federal health care program requirements or of
Zimmer’s own Policies and Procedures;
d. the possible consequences to Zimmer and Covered Persons of failure to comply
with all Federal health care program requirements and with Zimmer’s Policies and
Procedures and the failure to report such non-compliance; and
e. the right of all individuals to use the Disclosure Program described in
Section III.F, and Zimmer’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.
     Within 90 days after the Effective Date, Zimmer shall distribute the Code
of Conduct (revised as necessary to include the elements set forth above) to
each Covered Person and each Covered Person will certify, in writing or
electronically, that he or she has received, read, understood and shall abide by
Zimmer’s Code of Conduct. Zimmer may distribute the Code of Conduct and the
required certification to each Covered Person either electronically or in
hard-copy form. New Covered Persons shall receive the Code of Conduct and shall
complete the required certification within 30 days after becoming a Covered
Person or within 90 days after the Effective Date, whichever is later.
     Zimmer shall periodically review the Code of Conduct to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. Any revised Code of Conduct shall be distributed within 30 days after
any revisions are finalized. Each Covered Person shall certify, in writing or
electronically, that he or she
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

5



--------------------------------------------------------------------------------



 



has received, read, understood, and shall abide by the revised Code of Conduct
within 30 days after the distribution of the revised Code of Conduct.
          2. Policies and Procedures. Within 90 days after the Effective Date,
Zimmer shall implement written Policies and Procedures regarding the operation
of Zimmer’s compliance program and its compliance with Federal health care
program requirements. At a minimum, the Policies and Procedures shall address:
a. the subjects relating to the Code of Conduct identified in Section III.B.1;
b. the expectation that all Covered Persons shall comply with the Code of
Conduct, the Policies and Procedures required under this Section, and this CIA;
c. 42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute) and the regulations and other
guidance documents related to this statute, and business or financial
arrangements or contracts that may violate the Anti-Kickback Statute, and the
applicability of the Anti-Kickback Statute to Arrangements as that term is
defined in Section II.C.1; and
d. the requirements set forth in Section III.D (Compliance with the
Anti-Kickback Statute), including but not limited to the Arrangements Database,
the internal review and approval process, and the tracking of remuneration to
and from sources of health care business or referrals.
     Within 90 days after the Effective Date, the relevant portions of the
Policies and Procedures shall be distributed to all individuals whose job
functions relate to those Policies and Procedures. Distribution may include
publishing such Policies and Procedures on Zimmer’s intranet or other internal
web sites available to all employees. If Zimmer uses such an electronic method
of distribution, it must notify the individuals receiving the Policies and
Procedures that the Policies and Procedures will be distributed in such a
manner, and it must adopt tracking procedures designed to track the distribution
and reasonably ensure that all appropriate individuals received the Policies and
Procedures. Appropriate and knowledgeable staff shall be available to explain
the Policies and Procedures.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

6



--------------------------------------------------------------------------------



 



     At least annually (and more frequently, if appropriate), Zimmer shall
assess and update, as necessary, the Policies and Procedures. Within 30 days
after the effective date of any revisions, the relevant portions of any such
revised Policies and Procedures shall be distributed to all Covered Persons
whose job functions relate to those Policies and Procedures.
     C. Training and Education.
          1. General Training. Within 90 days after the Effective Date, Zimmer
shall provide at least two hours of General Training to each Covered Person.
This training, at a minimum, shall explain Zimmer’s:
a. CIA requirements; and
b. Compliance Program (including the Code of Conduct and the Policies and
Procedures as they pertain to general compliance issues).
     New Covered Persons shall receive the General Training described above
within 30 days after becoming a Covered Person or within 90 days after the
Effective Date, whichever is later. After receiving the initial General Training
described above, each Covered Person shall receive at least one hour of General
Training in each subsequent Reporting Period.
          2. Arrangements Training. Within 90 days after the Effective Date,
each Arrangements Covered Person shall receive at least three hours of
Arrangements Training, in addition to the General Training required above. The
Arrangements Training shall include a discussion of:
a. Arrangements that potentially implicate the Anti-Kickback Statute, as well as
the regulations and other guidance documents related to this statute;
b. Zimmer’s policies, procedures, and other requirements relating to
Arrangements, including but not limited to the Arrangements Database, the
internal review and approval process, and the tracking of remuneration to and
from sources of health care business or referrals required by Section III.D of
the CIA;
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

7



--------------------------------------------------------------------------------



 



c. the personal obligation of each individual involved in the development,
approval, management, implementation, use, or review of Zimmer’s Arrangements to
know the applicable legal requirements and Zimmer’s policies and procedures;
d. the legal sanctions under the Anti-Kickback Statute; and
e. examples of violations of the Anti-Kickback Statute.
     New Arrangements Covered Persons shall receive this training within 30 days
after the beginning of their employment or becoming Arrangements Covered
Persons, or within 90 days after the Effective Date, whichever is later. A
Zimmer employee who has completed the Arrangements Training shall review a new
Arrangements Covered Person’s work until such time as the new Arrangements
Covered Person completes his or her Arrangements Training.
     After receiving the initial Arrangements Training described in this
Section, each Arrangements Covered Person shall receive at least two hours of
Arrangements Training in each subsequent Reporting Period.
          3. Certification. Each individual who is required to attend training
pursuant to this Section III.C shall, upon completion of the training, certify,
in writing or in electronic form, that he or she has received the required
training. The certification shall specify the type of training received and the
date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials. These shall be made available
to OIG, upon request.
          4. Qualifications of Trainer. Persons providing the training required
by this Section III.C shall be knowledgeable about the subject area.
          5. Update of Training. At least annually, Zimmer shall review the
training programs developed to satisfy the requirements of this Section III.C,
and, where appropriate, update the training to reflect changes in Federal health
care program requirements, any issues discovered during internal audits or the
Arrangements Review, and any other relevant information.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

8



--------------------------------------------------------------------------------



 



          6. Training Methods. Zimmer may provide the training required under
this CIA through videotape, DVD, appropriate computer-based training approaches,
or other comparable methods not involving in-person training. If Zimmer chooses
to provide training pursuant to any such method, they shall also make available
at reasonable times appropriately qualified and knowledgeable staff or trainers
to answer questions or provide additional information to the individuals
receiving such training.
          7. Independent Distributors. Where a Covered Persons or Arrangements
Covered Persons is an independent distributor, the General Training obligations
under this CIA shall be met so long as the training is provided to a member of
management of the independent distributor. Zimmer shall request, and with
respect to all new distributor agreements entered into after the Effective Date,
require the independent distributor to take reasonable steps to apprise its
employees and other personnel regarding the content of the training. In
addition, Zimmer shall require such entities to do the following:
a. agree to abide by the Code of Conduct or adopt its own Code of Conduct
addressing substantially all of the requirements of Section III.B.1;
b. distribute the following materials to its employees and subcontractors
working on Zimmer matters: (1) Zimmer’s or its own Code of Conduct; (2) copies
of relevant Zimmer policies and procedures relating to the work of the
independent distributor; and (3) information about Zimmer’s Disclosure Program
(including the hotline number);
c. provide either directly or through Zimmer, Anti-Kickback Training (as
described in Section III.C.2) to its employees and subcontractors to the extent
they are involved with the development, approval, management, implementation,
use, or review of any of Zimmer’s Arrangements;
d. certify to Zimmer that all employees and subcontractors working on Zimmer
matters have: (1) been screened to exclude Ineligible Persons in accordance with
the requirements of Section III.G of the CIA; (2) received a copy of Zimmer’s
Code of Conduct or its own Code of Conduct, information about Zimmer’s
Disclosure Program (including the hotline number); and (3) to the extent
applicable, received Anti-Kickback training.
     D. Compliance with the Anti-Kickback Statute.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

9



--------------------------------------------------------------------------------



 



          1. Arrangements Procedures. Within 90 days after the Effective Date,
Zimmer shall have procedures reasonably designed to ensure that each existing
and new or renewed Arrangement, including Contractual Arrangements and
Non-Contractual Arrangements, does not violate the Anti-Kickback Statute (taking
into account the regulations, directives, and guidance related to this statute)
(Arrangements Procedures). These procedures shall include the following:
a. creating and maintaining a database of all existing and new or renewed
Arrangements, including Contractual Arrangements and Non-Contractual
Arrangements, that shall contain the information specified in Appendix A
(Arrangements Database);
b. tracking remuneration to and from all parties to Arrangements;
c. tracking service and activity logs to ensure that parties to an Arrangement
are performing the services required under the applicable Arrangement;
d. monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the Arrangement (if applicable);
e. establishing and implementing a written review and prior approval process for
all Contractual Arrangements, including but not limited to, a legal review by
counsel with expertise in the Anti-Kickback Statute and appropriate
documentation of all internal controls, the purpose of which is to ensure that
all existing and new or renewed Contractual Arrangements do not violate the
Anti-Kickback Statute;
f. establishing and implementing a written review and approval process for all
Non-Contractual Arrangements, including but not limited to, an annual legal
review by counsel with expertise in the Anti-Kickback Statute and appropriate
documentation of all internal controls, the purpose of which is to ensure that
all Non-Contractual Arrangements do not violate the Anti-Kickback Statute;
g. requiring the Compliance Officer to review the Arrangements Database,
internal review and approval process, and other
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

10



--------------------------------------------------------------------------------



 



Arrangements Procedures on at least a quarterly basis and to provide a report on
the results of such review to the Compliance Committee; and
h. implementing effective responses when suspected violations of the
Anti-Kickback Statute are discovered, including disclosing Reportable Events
pursuant to Section III.I (Reporting).
          2. New or Renewed Arrangements. With the exception of Non-Contractual
Arrangements, prior to entering into new Arrangements or renewing existing
Arrangements, in addition to complying with the Arrangements Procedures set
forth above, Zimmer shall comply with the following requirements (Arrangements
Requirements):
a. Ensure that each Arrangement is set forth in writing and signed by Zimmer and
the other parties to the Arrangement;
b. Include in the written agreement a requirement that all individuals who meet
the definition of Covered Persons shall comply with Zimmer’s Compliance Program,
including the training related to the Anti-Kickback Statute. Additionally,
Zimmer shall provide each party to the Arrangement with a copy of its Code of
Conduct and Anti-Kickback Statute Policies and Procedures; and
c. Include in the written agreement a certification by the parties to the
Arrangement that the parties shall not violate the Anti-Kickback Statute with
respect to the performance of the Arrangement.
          3. Records Retention and Access. Zimmer shall retain and make
available to OIG, upon request, the Arrangements Database and all supporting
documentation of the Arrangements subject to this Section and, to the extent
available, all non-privileged communications related to the Arrangements and the
actual performance of the duties under the Arrangements.
     E. Review Procedures.
          1. General Description.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

11



--------------------------------------------------------------------------------



 



a. Engagement of Independent Review Organization. Within 120 days after the
Effective Date, Zimmer shall engage an individual or entity (or entities), such
as an auditing, law or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform a review to assist Zimmer in assessing its
compliance with the obligations pursuant to Section III.D of this CIA
(Arrangements Review). For the purposes of this Section III.E, “Zimmer” shall
not include Zimmer Dental, Inc.; Zimmer Orthobiologics, Inc.; Zimmer Spine,
Inc.; Endius Incorporated; ISTO Technologies, Inc.; and Zimmer Orthopaedic
Surgical Products, Inc.
The IRO shall assess, along with Zimmer, whether it can perform the IRO review
in a professionally independent and objective fashion, as appropriate to the
nature of the engagement, taking into account any other business relationships
or other engagements that may exist. The engagement of the IRO for the
Arrangements Review shall not be deemed to create an attorney-client
relationship between Zimmer and the IRO. The other applicable requirements
relating to the IRO(s) are outlined in Appendix B to this CIA, which is
incorporated by reference.
b. Frequency of Arrangements Review. The Arrangements Review shall be performed
annually and shall cover each of the Reporting Periods. The IRO(s) shall perform
all components of each annual Arrangements Review.
c. Retention of Records. The IRO and Zimmer shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Zimmer) related to the
reviews.
d. Responsibilities and Liabilities. Nothing in this Section III.E affects
Zimmer’s responsibilities or liabilities under any criminal, civil, or
administrative laws or regulations applicable to any Federal health care program
including, but not limited to, the Anti-Kickback Statute.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

12



--------------------------------------------------------------------------------



 



          2. Arrangements Review. The IRO shall perform a review to assess
whether Zimmer is complying with the Arrangements Procedures and Arrangements
Requirements required by Sections III.D.1 and III.D.2 of this CIA. The IRO shall
randomly select a sample of 75 Arrangements that were entered into or renewed
during the Reporting Period. The IRO shall assess whether Zimmer has implemented
the Arrangements Procedures and, for each selected Arrangement, the IRO shall
assess whether Zimmer has complied with the Arrangements Procedures and
Arrangements Requirements specifically with respect to that Arrangement. The
IRO’s assessment shall include, but is not limited to: (a) verifying that the
Arrangement is listed in the Arrangements Database; (b) verifying that the
Arrangement was subject to the internal review and approval process (including
both a legal and business review) and obtained the necessary approvals and that
such review and approval is appropriately documented; (c) verifying that the
remuneration related to the Arrangement is properly tracked; (d) verifying that
the activity logs are properly completed and reviewed; (e) verifying (if
applicable) that leased space, medical supplies, medical devices, and equipment,
and other patient care items are properly monitored; (f) verifying that the
Compliance Officer is reviewing the Arrangements Database, internal review and
approval process, and other Arrangements Procedures on a quarterly basis and
reporting the results of such review to the Compliance Committee; (f) verifying
that effective responses are being implemented when potential violations of the
Anti-Kickback Statute are discovered; and (g) verifying that Zimmer has met the
requirements of Section III.D.2.
          3. Arrangements Review Report. The IRO shall prepare a report based
upon the Arrangements Review performed (Arrangements Review Report). The
Arrangements Review Report shall include the IRO’s findings with respect to:
(a) whether Zimmer has generally implemented the Arrangements Procedures
described in Section III.D.1; and (b) specific findings as to whether Zimmer has
complied with the Arrangements Procedures and Arrangements Requirements with
respect to each of the randomly selected Arrangements reviewed by the IRO. In
addition, the Arrangements Review Report shall include observations, findings
and recommendations, if any, on possible improvements to Zimmer’s policies,
procedures, and systems in place to ensure that all Arrangements do not violate
the Anti-Kickback Statute.
          4. Validation Review. In the event OIG has reason to believe that:
(a) Zimmer’s Arrangements Review fails to conform to the requirements of this
CIA; or (b) the IRO’s findings or Arrangements Review results are inaccurate,
OIG may, at its sole discretion, conduct its own review to determine whether the
Arrangements Review complied with the requirements of the CIA and/or the
findings or Arrangements Review
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

13



--------------------------------------------------------------------------------



 



results are inaccurate (Validation Review). Zimmer shall pay for the reasonable
cost of any such review performed by OIG or any of its designated agents. Any
Validation Review of Reports submitted as part of Zimmer’s final Annual Report
must be initiated no later than one year after Zimmer’s final submission (as
described in Section II) is received by OIG.
          Prior to initiating a Validation Review, OIG shall notify Zimmer of
its intent to do so and provide a written explanation of why OIG believes such a
review is necessary. To resolve any concerns raised by OIG, Zimmer may request a
meeting with OIG to: (a) discuss the results of any Arrangements Review
submissions or findings; (b) present any additional information to clarify the
results of the Arrangements Review or to correct the inaccuracy of the
Arrangements Review; and/or (c) propose alternatives to the proposed Validation
Review. Zimmer agrees to provide any additional information as may be requested
by OIG under this Section in an expedited manner. OIG will attempt in good faith
to resolve any Arrangements Review issues with Zimmer prior to conducting a
Validation Review. However, the final determination as to whether or not to
proceed with a Validation Review shall be made at the sole discretion of OIG.
          5. Independence and Objectivity Certification. The IRO shall include
in its report(s) to Zimmer a certification or sworn affidavit that it has
evaluated its professional independence and objectivity, as appropriate to the
nature of the engagement, with regard to the Arrangements Review that it has
concluded that it is, in fact, independent and objective.
          6. Suspension of Requirements of Section III.E. Section III.E
requirements will be suspended during the first 18 months of the CIA while the
DPA is in effect, unless and until OIG provides notice to Zimmer that the
suspension is lifted. In the event that OIG provides notice to Zimmer that
Section III.E requirements are no longer suspended, within 90 days Zimmer shall
engage an IRO as set forth in Section III.E. Once Zimmer engages an IRO, Zimmer
shall provide the following information regarding the IRO:
          (a) identity, address, and phone number;
          (b) a copy of the engagement letter;
          (c) a summary and description of any and all current and prior
engagements and agreements between Zimmer and the IRO; and
          (d) the proposed start and completion dates of the Arrangements
Review;
          (e) a certification from the IRO regarding its professional
independence and objectivity with respect to Zimmer;
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

14



--------------------------------------------------------------------------------



 



          Prior to lifting the suspension of Section III.E requirements, OIG
shall notify Zimmer of its intent to do so and provide a written explanation of
why OIG believes lifting the suspension of Section III.E requirements is
necessary. To resolve any concerns raised by the OIG, Zimmer may request a
meeting with the OIG. Zimmer agrees to provide any additional information as may
be requested by OIG under this Section in an expedited manner. OIG will attempt
in good faith to resolve any concerns raised by the OIG with Zimmer prior to
lifting the suspension of Section III.E requirements. However, the final
determination as to whether or nor to lift the suspension of Section III.E
requirements shall be made at the sole discretion of the OIG.
    F. Disclosure Program.
     Zimmer represented to the OIG that, prior to the Effective Date of this
CIA, it established a Disclosure Program. Zimmer shall maintain a Disclosure
Program that includes a mechanism (e.g., toll-free compliance telephone line) to
enable individuals to disclose, to the Compliance Officer or some other person
who is not in the disclosing individual’s chain of command, any identified
issues or questions associated with Zimmer’s policies, conduct, practices, or
procedures with respect to a Federal health care program believed by the
individual to be a potential violation of criminal, civil, or administrative
law. Zimmer shall appropriately publicize the existence of the disclosure
mechanism (e.g., via periodic e-mails to employees or by posting the information
in prominent common areas).
     The Disclosure Program shall emphasize a nonretribution, nonretaliation
policy and include a reporting mechanism for anonymous communications for which
appropriate confidentiality is maintained. Upon receipt of a disclosure, the
Compliance Officer (or designee) shall gather all relevant information from the
disclosing individual. The Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice and
(2) provides an opportunity for taking corrective action, the Compliance Officer
(or designee) shall conduct an internal review of the allegations set forth in
that disclosure and ensure that proper follow-up is conducted.
     Zimmer’s Compliance Officer (or designee) shall maintain a disclosure log,
which
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

15



--------------------------------------------------------------------------------



 



includes a record and summary of each disclosure received (whether anonymous or
not), the status of the respective internal reviews, and any corrective action
taken in response to the internal reviews. The disclosure log shall be made
available to OIG, upon request.
    G. Ineligible Persons.
          1. Definitions. For purposes of this CIA:
a. an “Ineligible Person” shall include an individual or entity who:
i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or
ii. has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.
b. “Exclusion Lists” include:
i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://oig.hhs.gov); and
ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://epls.arnet.gov).
c. “Screened Persons” include all prospective and current owners (other than
shareholders who: (1) have an ownership interest of less than 5%; and
(2) acquired the ownership interest through public trading), officers,
directors, and employees of Zimmer, and all Covered Persons who perform
functions related to the sale or marketing of items or services reimbursable by
Federal health care programs.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

16



--------------------------------------------------------------------------------



 



          2. Screening Requirements. Zimmer shall ensure that all Screened
Persons are not Ineligible Persons, by implementing the following screening
requirements.
a. Zimmer shall screen all Screened Persons against the Exclusion Lists prior to
engaging their services and, as part of the hiring or contracting process, shall
require such Screened Persons to disclose whether they are an Ineligible Person.
b. Zimmer shall screen all Screened Persons against the Exclusion Lists within
90 days after the Effective Date and on an annual basis thereafter.
c. Zimmer shall implement a policy requiring all Screened Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.
          Nothing in this Section affects the responsibility of (or liability
for) Zimmer to refrain from billing Federal health care programs for items or
services furnished, ordered, or prescribed by an Ineligible Person. Zimmer
understands that items or services furnished by excluded persons are not payable
by Federal health care programs and that Zimmer may be liable for overpayments
and/or criminal, civil, and administrative sanctions for employing or
contracting with an excluded person regardless of whether Zimmer meets the
requirements of this section III.G.
          3. Removal Requirement. If Zimmer has actual notice that a Screened
Person has become an Ineligible Person, Zimmer shall remove such Screened Person
from responsibility for, or involvement with, Zimmer’s business operations
related to the Federal health care programs and shall remove such Screened
Person from any position for which the Screened Person’s compensation or the
items or services furnished, ordered, or prescribed by the Screened Person are
paid in whole or part, directly or indirectly, by Federal health care programs
or otherwise with Federal funds at least until such time as the Screened Person
is reinstated into participation in the Federal health care programs.
          4. Pending Charges and Proposed Exclusions. If Zimmer has actual
notice that a Screened Person is charged with a criminal offense that falls
within the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed
for exclusion during his or her employment or contract term, Zimmer shall take
all appropriate actions to ensure that the responsibilities of that Screened
Person have not and shall not adversely affect the quality
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

17



--------------------------------------------------------------------------------



 



of care rendered to any beneficiary, patient, or resident, or the accuracy of
any claims submitted to any Federal health care program.
    H. Notification of Government Investigation or Legal Proceedings.
     Within 30 days after discovery, Zimmer shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Zimmer, conducted or brought
by a governmental entity or its agents involving an allegation that Zimmer has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Zimmer shall also provide written notice to OIG within 30 days after the
resolution of the matter, and shall provide OIG with a description of the
findings and/or results of the investigation or proceedings, if any.
    I. Reporting.
          1. Reportable Events.
a. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves
i. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized; or
ii. the filing of a bankruptcy petition by Zimmer.
A Reportable Event may be the result of an isolated event or a series of
occurrences.
b. Reporting of Reportable Events. If Zimmer determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Zimmer shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists. The report to OIG shall include the following
information:
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

18



--------------------------------------------------------------------------------



 



i. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;
ii. a description of Zimmer’s actions taken to correct the Reportable Event; and
iii. any further steps Zimmer plans to take to address the Reportable Event and
prevent it from recurring.
iv. if the Reportable Events involves the filing of a bankruptcy petition, the
report to the OIG shall include documentation of the filing and a description of
any Federal health care program authorities implicated.
IV. New Business Units
     In the event that, after the Effective Date, Zimmer sells, closes,
purchases, or establishes a new business unit related to the delivery, sale,
marketing, or furnishing of items or services that may be reimbursed by Federal
health care programs, Zimmer shall notify OIG of this fact as soon as possible,
but no later than within 30 days after the date of sale, closure, purchase, or
establishment. This notification shall include the address of the new business
unit, phone number, fax number, any Medicare Provider number, provider
identification number and/or supplier number (if applicable), and the
corresponding contractor’s name and address that has issued any such Medicare
number. Each new business unit shall be subject to all of the requirements under
this CIA.
V. Implementation and Annual Reports
     A. Implementation Report. Within 120 days after the Effective Date, Zimmer
shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
          1. the name, address, phone number, and position description of the
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

19



--------------------------------------------------------------------------------



 



          2. the names and positions of the members of the Compliance Committee
required by Section III.A;
          3. a copy of the Code of Conduct required by Section III.B.1;
          4. a copy of all Policies and Procedures required by Section III.B.2;
          5. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
          6. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions; and
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          7. a description of the Arrangements Database required by
Section III.D.1.a;
          8. a description of the internal review and approval process required
by Section III.D.1.e;
          9. a description of the tracking and monitoring procedures and other
Arrangements Procedures required by Section III.D.1;
          10. a description of the Disclosure Program required by Section III.F;
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

20



--------------------------------------------------------------------------------



 



          11. a description of the process by which Zimmer fulfills the
requirements of Section III.G regarding Ineligible Persons;
          12. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.G; the actions taken in
response to the screening and removal obligations set forth in Section III.G;
and the actions taken to identify, quantify, and repay any overpayments to
Federal health care programs relating to items or services furnished, ordered or
prescribed by an Ineligible Person;
          13. a list of all of Zimmer’s locations (including locations and
mailing addresses); the corresponding name(s) under which each location is doing
business; the corresponding phone numbers and fax numbers; each location’s
Medicare Provider number(s), provider identification number(s), and/or supplier
number(s);
          14. a description of Zimmer’s corporate structures, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business; and
          15. the certifications required by Section V.C.
     B. Monitor Reports.
          1. Zimmer shall submit to OIG any report or written recommendations
produced by the Monitor pursuant to the DPA within 5 days of Zimmer receiving
any report or written recommendations from the Monitor.
          2. Zimmer shall submit to OIG any report Zimmer provides to the
Monitor pursuant to the DPA at the same time Zimmer provides such documentation
to the Monitor.
          3. Any written documentation Zimmer provides to the Monitor pursuant
to the DPA shall be made available to the OIG upon request.
     C. Annual Reports. Zimmer shall submit to OIG annually a report with
respect to the status of, and findings regarding, Zimmer’s compliance activities
for each of the five Reporting Periods (Annual Report).
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

21



--------------------------------------------------------------------------------



 



Each Annual Report shall include, at a minimum:
          1. any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer and any change in
the membership of the Compliance Committee described in Section III.A;
          2. a summary of any significant changes or amendments to the Policies
and Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy) and copies of any compliance-related Policies and
Procedures;
          3. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
          4. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          5. a description of any changes to the Arrangements Database required
by Section III.D.1.a;
          6. a description of any changes to the internal review and approval
process required by Section III.D.1.e;
          7. a description of any changes to the tracking and monitoring
procedures and other Arrangements Procedures required by Section III.D.1;
          8. a complete copy of all reports prepared pursuant to Section III.E,
along with a copy of the IRO’s engagement letter (if applicable);
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

22



--------------------------------------------------------------------------------



 



          9. Zimmer’s response and corrective action plan(s) related to any
issues raised by the reports prepared pursuant to Section III.E;
          10. a summary and description of any and all current and prior
engagements and agreements between Zimmer and the IRO, if different from what
was submitted as part of the Implementation Report;
          11. a certification from the IRO regarding its professional
independence and objectivity with respect to Zimmer;
          12. a summary of Reportable Events (as defined in Section III.I)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          13. a summary of the disclosures in the Disclosure log required by
Section III.F that: (a) relate to Federal health care programs; (b) allege abuse
or neglect of patients; or (c) involve allegations of conduct that may involve
illegal remunerations or inappropriate referrals in violation of the
Anti-Kickback Statute;
          14. any changes to the process by which Zimmer fulfills the
requirements of Section III.G regarding Ineligible Persons;
          15. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.G; the actions taken by
Zimmer in response to the screening and removal obligations set forth in
Section III.G; and the actions taken to identify, quantify, and repay any
overpayments to Federal health care programs relating to items or services
relating to items or services furnished, ordered or prescribed by an Ineligible
Person;
          16. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
          17. a description of all changes to the most recently provided list of
Zimmer’s locations (including addresses) as required by Section V.A.15; the
corresponding name(s) under which each location is doing business; the
corresponding
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

23



--------------------------------------------------------------------------------



 



phone numbers and fax numbers; and each location’s Medicare Provider number(s),
provider identification number(s), and/or supplier number(s) (if applicable);
and
          18. the certifications required by Section V.C.
     The first Annual Report shall be received by OIG no later than 60 days
after the end of the first Reporting Period. Subsequent Annual Reports shall be
received by OIG no later than the anniversary date of the due date of the first
Annual Report.
     D. Certifications. The Implementation Report and Annual Reports shall
include a certification by the Compliance Officer and Division President that:
          1. to the best of his or her knowledge, except as otherwise described
in the applicable report, Zimmer is in compliance with all of the requirements
of this CIA;
          2. to the best of his or her knowledge, Zimmer has implemented
procedures reasonably designed to ensure that all Arrangements do not violate
the Anti-Kickback Statute, including the Arrangements Procedures required in
Section III.D of the CIA;
          3. to the best of his or her knowledge, Zimmer has fulfilled the
requirements for New and Renewed Arrangements under Section III.D.2 of the CIA;
and
          4. he or she has reviewed the Report and has made reasonable inquiry
regarding its content and believes that the information in the Report is
accurate and truthful.
     E. Designation of Information. Zimmer shall clearly identify any portions
of their submissions that they believe are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Zimmer shall refrain from identifying any information as exempt
from disclosure if that information does not meet the criteria for exemption
from disclosure under FOIA.
VI. Notifications and Submission of Reports
     Unless otherwise stated in writing after the Effective Date, all
notifications and reports required under this CIA shall be submitted to the
following entities:
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

24



--------------------------------------------------------------------------------



 



          OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604
          Zimmer:
Laura C. O’Donnell
Chief Compliance Officer
Zimmer, Inc.
345 East Main Street
Warsaw, Indiana 46580
Telephone: 574.371.8637
Facsimile: 574.372.4440
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt.
VII. OIG Inspection, Audit, and Review Rights
     In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Zimmer’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any of Zimmer’s locations for the purpose of
verifying and evaluating: (a) Zimmer’s compliance with the terms of this CIA;
and (b) Zimmer’s compliance with the requirements of the Federal health care
programs in which they participate. The documentation described above shall be
made available by Zimmer to OIG or its duly authorized representative(s) at all
reasonable times for inspection, audit, or reproduction. Furthermore, for
purposes of this provision, OIG or its duly authorized representative(s) may
interview any of Zimmer’s employees, contractors, or agents who consent to
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

25



--------------------------------------------------------------------------------



 



be interviewed at the individual’s place of business during normal business
hours or at such other place and time as may be mutually agreed upon between the
individual and OIG. Zimmer shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals
upon OIG’s request. Zimmer’s employees may elect to be interviewed with or
without a representative of Zimmer present.
VIII. Document and Record Retention
     Zimmer shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs, or to compliance with this
CIA, for six years (or longer if otherwise required by law).
IX. Disclosures
     Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG
shall make a reasonable effort to notify Zimmer prior to any release by OIG of
information submitted by Zimmer pursuant to its obligations under this CIA and
identified upon submission by Zimmer as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Zimmer shall have the rights set forth at 45
C.F.R. § 5.65(d).
  X. Breach and Default Provisions
     Zimmer is expected to fully and timely comply with all of its CIA
obligations.
     A. Stipulated Penalties for Failure to Comply with Certain Obligations. As
a contractual remedy, Zimmer and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
          1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Zimmer fails to
establish and implement any of the following obligations as described in
Section III:
a. a Compliance Officer
b. a Compliance Committee;
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

26



--------------------------------------------------------------------------------



 



c. a written Code of Conduct;
d. written Policies and Procedures;
e. the training of Covered Persons;
f. a Disclosure Program;
g. Ineligible Persons screening and removal requirements; and
h. Notification of Government investigations or legal proceedings.
          2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Zimmer fails to
establish and implement the Arrangements Procedures and/or Arrangements
Requirements described in Sections III.D.1 and III.D.2
          3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Zimmer fails to
engage an IRO, as required in Section III.E and Appendix B.
          4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Zimmer fail to submit
the Implementation Report, documentation required under Section V.B, or the
Annual Reports to OIG in accordance with the requirements of Section V by the
deadlines for submission.
          5. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Zimmer fails to
submit the annual Arrangements Review Report in accordance with the requirements
of Section III.E.
          6. A Stipulated Penalty of $1,500 for each day Zimmer fails to grant
access to the information or documentation as required in Section VII. (This
Stipulated Penalty shall begin to accrue on the date Zimmer fails to grant
access.)
          7. A Stipulated Penalty of $5,000 for each false certification
submitted by or on behalf of Zimmer as part of its Implementation Report, Annual
Reports, additional documentation to a report (as requested by the OIG), or
otherwise required by this CIA.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

27



--------------------------------------------------------------------------------



 



          8. A Stipulated Penalty of $1,000 for each day Zimmer fails to comply
fully and adequately with any obligation of this CIA. OIG shall provide notice
to Zimmer, stating the specific grounds for its determination that Zimmer has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Zimmer shall take to comply with the CIA. (This Stipulated Penalty shall
begin to accrue 10 days after Zimmer receives this notice from OIG of the
failure to comply.) A Stipulated Penalty as described in this Subsection shall
not be demanded for any violation for which OIG has sought a Stipulated Penalty
under Subsections 1-7 of this Section.
     B. Timely Written Requests for Extensions. Zimmer may, in advance of the
due date, submit a timely written request for an extension of time to perform
any act or file any notification or report required by this CIA. Notwithstanding
any other provision in this Section, if OIG grants the timely written request
with respect to an act, notification, or report, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until one day after Zimmer fails to meet the revised deadline set by OIG.
Notwithstanding any other provision in this Section, if OIG denies such a timely
written request, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until three business days after
Zimmer receives OIG’s written denial of such request or the original due date,
whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five business days prior to the date by which
any act is due to be performed or any notification or report is due to be filed.
     C. Payment of Stipulated Penalties.
          1. Demand Letter. Upon a finding that Zimmer has failed to comply with
any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify Zimmer of: (a) Zimmer’s
failure to comply; and (b) OIG’s exercise of its contractual right to demand
payment of the Stipulated Penalties (this notification is referred to as the
“Demand Letter”). Such Demand Letter shall specifically state the conduct that
the OIG contends constitutes the basis for imposing the Stipulated Penalty.
          2. Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, Zimmer shall either: (a) cure the breach to OIG’s satisfaction
and pay the applicable Stipulated Penalties; or (b) request a hearing before an
HHS administrative law judge (ALJ) to dispute OIG’s determination of
noncompliance, pursuant to the agreed
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

28



--------------------------------------------------------------------------------



 



upon provisions set forth below in Section X.E. In the event Zimmer elects to
request an ALJ hearing, the Stipulated Penalties shall continue to accrue until
Zimmer cures, to OIG’s satisfaction, the alleged breach in dispute. Failure to
respond to the Demand Letter in one of these two manners within the allowed time
period shall be considered a material breach of this CIA and shall be grounds
for exclusion under Section X.D.
          3. Form of Payment. Payment of the Stipulated Penalties shall be made
by certified or cashier’s check, payable to: “Secretary of the Department of
Health and Human Services,” and submitted to OIG at the address set forth in
Section VI.
          4. Independence from Material Breach Determination. Except as set
forth in Section X.D.1.c, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for OIG’s decision that Zimmer has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.
    D. Exclusion for Material Breach of this CIA.
          1. Definition of Material Breach. A material breach of this CIA means:
a. a failure by Zimmer to report a Reportable Event, or take corrective action,
as required in Section III.I;
b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
c. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or
d. a failure to engage and use an IRO in accordance with Section III.E.
          2. Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by Zimmer constitutes an independent basis
for Zimmer’s exclusion from participation in the Federal health care programs.
Upon a determination by OIG that Zimmer has materially breached this CIA and
that exclusion is the appropriate remedy, OIG shall notify Zimmer of:
(a) Zimmer’s material breach; and
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

29



--------------------------------------------------------------------------------



 



(b) OIG’s intent to exercise its contractual right to impose exclusion (this
notification is hereinafter referred to as the “Notice of Material Breach and
Intent to Exclude”).
          3. Opportunity to Cure. Zimmer shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
OIG’s satisfaction that:
a. Zimmer is in compliance with the obligations of the CIA cited by OIG as being
the basis for the material breach;
b. the alleged material breach has been cured; or
c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Zimmer has begun to take action to cure the material breach;
(ii) Zimmer is pursuing such action with due diligence; and (iii) Zimmer has
provided to OIG a reasonable timetable for curing the material breach.
          4. Exclusion Letter. If, at the conclusion of the 30-day period,
Zimmer fails to satisfy the requirements of Section X.D.3, OIG may exclude
Zimmer from participation in the Federal health care programs. OIG shall notify
Zimmer in writing of its determination to exclude Zimmer (this letter shall be
referred to hereinafter as the “Exclusion Letter”). Subject to the Dispute
Resolution provisions in Section X.E, below, the exclusion shall go into effect
30 days after the date of Zimmer’s receipt of the Exclusion Letter. The
exclusion shall have national effect and shall also apply to all other Federal
procurement and nonprocurement programs. Reinstatement to program participation
is not automatic. After the end of the period of exclusion, Zimmer may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
     E. Dispute Resolution
          1. Review Rights. Upon OIG’s delivery to Zimmer of its Demand Letter
or of its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Zimmer shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the Stipulated Penalties or
exclusion sought pursuant to this CIA. Specifically, OIG’s determination to
demand payment of Stipulated Penalties or to
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

30



--------------------------------------------------------------------------------



 



seek exclusion shall be subject to review by an HHS ALJ and, in the event of an
appeal, the HHS Departmental Appeals Board (DAB), in a manner consistent with
the provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42
C.F.R. § 1005.2(c), the request for a hearing involving Stipulated Penalties
shall be made within 10 days after receipt of the Demand Letter and the request
for a hearing involving exclusion shall be made within 25 days after receipt of
the Exclusion Letter.
          2. Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the
only issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Zimmer was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
Zimmer shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any. OIG shall not have the right to
appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders Zimmer to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Zimmer requests review of the ALJ decision by the DAB. If the ALJ decision is
properly appealed to the DAB and the DAB upholds the determination of OIG, the
Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.
          3. Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:
a. whether Zimmer was in material breach of this CIA;
b. whether such breach was continuing on the date of the Exclusion Letter; and
c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Zimmer has begun to take action to cure the
material breach within that period; (ii) Zimmer has pursued and is pursuing such
action with due diligence; and (iii) Zimmer provided to OIG within that period a
reasonable timetable for curing the material breach and Zimmer has followed the
timetable.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

31



--------------------------------------------------------------------------------



 



          For purposes of the exclusion herein, exclusion shall take effect only
after an ALJ decision favorable to OIG, or, if the ALJ rules for Zimmer, only
after a DAB decision in favor of OIG. Zimmer’s election of its contractual right
to appeal to the DAB shall not abrogate OIG’s authority to exclude Zimmer upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Zimmer may request review of the ALJ decision by the DAB. If the DAB finds
in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall take
effect 20 days after the DAB decision. Zimmer shall waive its right to any
notice of such an exclusion if a decision upholding the exclusion is rendered by
the ALJ or DAB. If the DAB finds in favor of Zimmer, Zimmer shall be reinstated
effective on the date of the original exclusion.
          4. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
XI. Effective and Binding Agreement
     Zimmer and OIG agree as follows:
     A. This CIA shall be binding on the successors, assigns, and transferees of
Zimmer;
     B. This CIA shall become final and binding on the date the final signature
is obtained on the CIA;
     C. This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA;
     D. OIG may agree to a suspension of Zimmer’s obligations under the CIA in
the event of Zimmer’s cessation of the delivery, sale, marketing, or furnishing
of items or services reimbursed by any Federal health care programs. If such
cessation occurs and Zimmer is relieved of its CIA obligations by OIG, Zimmer
shall notify OIG at least 30 days in advance of the date on which Zimmer intends
to begin delivering, selling, marketing, or furnishing items or services
reimbursed by any Federal health care programs. Upon receipt of such
notification, OIG shall evaluate whether the CIA should
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

32



--------------------------------------------------------------------------------



 



be reactivated or modified.
     E. The undersigned Zimmer signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA.
     F. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

33



--------------------------------------------------------------------------------



 



On Behalf of Zimmer, Inc.

             
/s/ David C. Dvorak
      09/27/07    
 
David C. Dvorak
     
 
DATE    
Chief Executive Officer and President
           
Zimmer, Inc.
           
 
           
/s/ Laura C. O’ Donnell
 
LAURA C. O’ DONNELL
      09/27/07
 
DATE    
Chief Compliance Officer
           
Zimmer, Inc.
           
 
           
/s/ Frederick Robinson
      09/27/07    
 
Frederick Robinson, Esq.
     
 
DATE    
Fulbright & Jaworski LLP
           
Counsel for Zimmer, Inc.
           

Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

34



--------------------------------------------------------------------------------



 



On behalf of the Office of Inspector General
of the Department of Health and Human Services

             
/s/ Gregory E. Demske
 
      09/27/07
 
   
GREGORY E. DEMSKE
      DATE    
Assistant Inspector General for Legal Affairs
           
Office of Inspector General
           
Office of Counsel to the Inspector General
           
U. S. Department of Health and Human Services
           

Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

35



--------------------------------------------------------------------------------



 



APPENDIX A
ARRANGEMENTS DATABASE
Zimmer shall create and maintain an Arrangements Database to track all new and
existing Arrangements, including Contractual Arrangements and Non-Contractual
Arrangements, in order to ensure that each Arrangement does not violate the
Anti-Kickback Statute.
A. The Arrangements Database shall contain certain information to assist Zimmer
in evaluating whether each Contractual Arrangement violates the Anti-Kickback
Statute, including but not limited to the following:
1. Each party involved in the Arrangement;
2. The type of Arrangement (e.g., physician employment contract, medical
directorship, lease agreement);
3. The term of the Arrangement, including the effective and expiration dates and
any automatic renewal provisions;
4. The amount of compensation to be paid pursuant to the Arrangement and the
means by which compensation is paid;
5. The methodology for determining the compensation under the Arrangements,
including the methodology used to determine the fair market value of such
compensation;
6. Whether the amount of compensation to be paid pursuant to the Arrangement is
determined based on the volume or value of referrals between the parties;
7. Whether each party has fulfilled the requirements of Section III.D.2; and
8. Whether the Arrangement satisfies the requirements of an Anti-Kickback
Statute safe harbor.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

36



--------------------------------------------------------------------------------



 



B. The Arrangements Database shall contain certain information to assist Zimmer
in evaluating whether each Non-Contractual Arrangement violates the
Anti-Kickback Statute, including but not limited to the following:
1. The name of the entity or individual receiving the Non-Contractual
remuneration;
2. The type of Non-Contractual remuneration (listing in the aggregate multiple
distributions of the same type of Non-Contractual remuneration to each entity or
individual);
3. The aggregate value of each type of Non-Contractual remuneration given to
each entity or individual during the Reporting Period;
4. Whether the Non-Contractual remuneration given pursuant to the
Non-Contractual Arrangement is determined based on the volume or value of
referrals between the parties; and
5. Whether the Non-Contractual Arrangement satisfies the requirements of an
Anti-Kickback Statute safe harbor.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

37



--------------------------------------------------------------------------------



 



APPENDIX B
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

A.   IRO Engagement.

     Zimmer shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph D. Within 30 days after OIG receives written
notice of the identity of the selected IRO, OIG will notify Zimmer if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, Zimmer
may continue to engage the IRO.
     If Zimmer engages a new IRO during the term of the CIA, this IRO shall also
meet the requirements of this Appendix. If a new IRO is engaged, Zimmer shall
submit the information identified in Section V.A.11 to OIG within 30 days of
engagement of the IRO. Within 30 days after OIG receives written notice of the
identity of the selected IRO, OIG will notify Zimmer if the IRO is unacceptable.
Absent notification from OIG that the IRO is unacceptable, Zimmer may continue
to engage the IRO.

B.   IRO Qualifications.

The IRO shall:
     1. assign individuals qualified to conduct the Arrangements Review; and
     2. have sufficient staff and resources to conduct the reviews required by
the CIA on a timely basis.
     C. IRO Responsibilities.
      The IRO shall:
     1. perform each Arrangements Review in accordance with the specific
requirements of the CIA;
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

38



--------------------------------------------------------------------------------



 



     2. respond to all OIG inquires in a prompt, objective, and factual manner;
and
     3. prepare timely, clear, well-written reports that include all the
information required by Section III.E.3 of the CIA.

D.   IRO Independence and Objectivity.

The IRO must perform the Arrangements Review in a professionally independent and
objective fashion, as appropriate to the nature of the engagement, taking into
account any other business relationships or engagements that may exist between
the IRO and Zimmer.

E.   IRO Removal/Termination.

     1. Provider. If Zimmer terminates its IRO during the course of the
engagement, Zimmer must submit a notice explaining its reasons to OIG no later
than 30 days after termination. Zimmer must engage a new IRO in accordance with
Paragraph A of this Appendix.
     2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO
does not possess the qualifications described in Paragraph B, is not independent
and/or objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Zimmer to engage a new IRO in accordance with Paragraph A of this
Appendix.
     Prior to requiring Zimmer to engage a new IRO, OIG shall notify Zimmer of
its intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Zimmer may request a
meeting with OIG to discuss any aspect of the IRO’s qualifications, independence
or performance of its responsibilities and to present additional information
regarding these matters. Zimmer shall provide any additional information as may
be requested by OIG under this Paragraph in an expedited manner. OIG will
attempt in good faith to resolve any differences regarding the IRO with Zimmer
prior to requiring Zimmer to terminate the IRO. However, the final determination
as to whether or not to require Zimmer to engage a new IRO shall be made at the
sole discretion of OIG.
Corporate Integrity Agreement between
OIG-HHS and Zimmer, Inc.

39